706 N.W.2d 740 (2005)
DERDERIAN v. GENESYS HEALTH CARE SYSTEMS.
Nos. 127011, 127012.
Supreme Court of Michigan.
December 15, 2005.
Applications for leave to appeal.
SC: 127011, 127012, COA: 245339; 248908.
On order of the Court, the motion for leave to file brief amicus curiae and motion for leave to be added to brief amicus curiae are GRANTED. The application for leave to appeal the August 24, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.